DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the term “computer program product” as described in paragraphs [0002], [0011], and [0054], merely refers to control commands and may therefore reasonably be interpreted as software per se, which is non-statutory subject matter.  
Allowable Subject Matter
Claims 1 – 13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 1 describes a method for dynamically establishing compatibility of file systems and access to data independent of the file system in real time comprising: granting access to the file system of a passive data memory for an active terminal and a modeling device which is communicatively connected between the passive data memory and the active terminal; receiving an access request from the active terminal by the modeling device wherein the access request specifies access data and access Thompson et al. US Patent No. 5463772 (originally cited in IDS filed 10/29/2021) describes a transparent peripheral file system with on-board compression, decompression, and space management, specifically a TPFS machine connected between a host computer and passive data store, selection of a driver and conversion by the selected driver but it does not specifically disclose all of the limitations presented in the claims.  Lam US Patent No. 9003109 describes a system and method for distributed computing in a non-volatile memory, specifically that memory devices can be formed from passive and/or active elements, that a memory system may have a mathematical and/or logical functionality incorporated, but it does not specifically disclose all of the limitations presented in the claims.  Luc et al. US Patent Application Publication No. 2009/0116275 describes a non-volatile passive memory but it does not specifically disclose all of the limitations presented in the claims.  Verhaeghe et al. US Patent No. 9015439 describes an event lock storage device, specifically that a storage .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH A VERDERAMO III whose telephone number is (571)270-1174. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/RALPH A VERDERAMO III/Examiner, Art Unit 2136                                                                                                                                                                                                        




rv
January 29, 2022

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136